 



EXHIBIT 10.1
NON-EMPLOYEE DIRECTOR COMPENSATION STRUCTURE
On January 26, 2006, Advanced Energy Industries, Inc. adopted the following
compensation structure for its non-employee directors:

  •   $20,000 annual retainer paid quarterly in July, October, February and
April;     •   An additional $50,000 annual retainer for the Chair of the Board,
paid quarterly in July, October, February and April;     •   An additional
$30,000 annual retainer for the Lead Director paid quarterly in July, October,
February and April;     •   $3,000 per day for each full board meeting, whether
such meeting is held in person or telephonically     •   $4,000 per Audit and
Finance Committee meeting for the Chair and $1,750 per meeting for each other
committee member, whether such meeting is held in person or telephonically     •
  $2,000 per Compensation Committee meeting or Corporate Governance &
Nominations Committee meeting for such Committee’s Chair and $750 for each other
Committee member, whether such meeting is held in person or telephonically     •
  5,000 restricted stock units on initial election or appointment to the Board  
  •   2,000 restricted stock units annually on the date of re-election at the
annual meeting

 